Citation Nr: 1701989	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-08 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The Veteran had active duty from October 1955 to August 1957.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a bilateral knee disability.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).


FINDING OF FACT

The probative evidence of record indicates that the Veteran's diagnosed degenerative joint disease of the right and left knees is not related to service or to any incident therein, and was not manifested to a compensable degree within one year following service discharge.  


CONCLUSIONS OF LAW

1.  A right knee disorder, to include degenerative joint disease, was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  A left knee disorder, to include degenerative joint disease, was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, in August 2013 and November 2014, the Veteran was notified that his service treatment records had been lost.  However, the evidence shows that the Veteran was aware that his service treatment records were likely burned in the 1973 fire that occurred at the National Personnel Records Center (NPRC) as early as 2010.  Specifically, he acknowledged such in a statement received in July 2010.  Thus, he was aware of the lack of service treatment records within one year of his application for service connection for the bilateral knee disorder.  Of record is the Veteran's Report of Medical Examination that was performed one month prior to the Veteran's separation from service and a document he completed at separation (which will be discussed below).  The Veteran was also afforded an opportunity to provide VA with copies of these records but did not do so, although he stated it was because he did not have any records in his possession.  Therefore, the Board finds that it may adjudicate this appeal without these records provided the Board explains its findings and conclusions as well as considers carefully the benefit-of-the-doubt.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
  
Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, in the case of arthritis, also known as degenerative joint disease, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for right and left knee disorders.  The Veteran attributes his knee disorders to being subjected to jumping down from Howitzers and from jumping off trucks and landing onto concrete.  He also attributes his knee disorders to falling down marble steps in 1956, and claims to have been hospitalized for such fall.  

Approximately one month before the Veteran was discharged from service, he underwent an examination.  The July 1957 Report of Medical Examination shows that clinical evaluation of the lower extremities was "normal."  The examination report also showed that the Veteran had been assigned scores of "1" for each category of his PULHES profile.  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" stands for "upper extremities," the "L" stands for "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Thus, the Veteran received a determination of having a "high level of fitness" for the lower extremities.  A document, which appears to be completed after the Report of Medical Examination (the date is illegible), indicates that there was no change in the Veteran's physical condition since his last examination.  The Veteran wrote "None" in response to the change or changes in his physical condition, and he signed the document.  Thus, there are three indications in the limited service records obtained that the Veteran's lower extremities were either normal at service discharge in 1957 or the Veteran did not have complaints involving his lower extremities.  These records were created contemporaneously with the Veteran's service, and, as a result, are accorded high probative value.  Such evidence shows that the Veteran did not have a bilateral knee disorder upon service separation.  Thus, any injury he may have sustained in service does not appear have caused a disability.

Further supporting this finding is the Veteran's submission of a claim for VA compensation benefits in 1983 for loss of sight in his left eye.  This claim was submitted approximately 26 years following service discharge.  In conjunction with the current appeal, the Veteran has asserted that he had knee problems since the 1956 fall he sustained in service.  The Board finds it reasonable to conclude that if he had experienced chronic bilateral knee pain since service, then while alleging a chronic disability having its onset in service, he likely would have included a claim for a bilateral knee disorder as well, since he has alleged that this has been chronic since service.  The failure to include a claim for benefits for the knees in 1983 tends to show that the Veteran did not develop a chronic knee disorder that had its onset in service.  

This same rationale applies to the Veteran's March 2003 claim for compensation benefits for hearing loss and tinnitus.  The Veteran indicated on the claim that these disabilities began in 1956, which is the same year he has asserted was the onset of his bilateral knee disorder, as that is when he fell down the steps and was hospitalized.  Thus, at a time when he is alleging disabilities that had their onset in service, he did not include a claim for service connection for a bilateral knee disorder.  These claims for benefits were submitted 46 years following his service discharge.  At this point, had the Veteran been experiencing chronic bilateral knee pain on and off in 46 years, it is reasonable to conclude he would have included a claim for service connection for a bilateral knee disorder.  The failure to include a claim for service connection for a bilateral knee disorder in 2003 tends to establish that he was not experiencing a bilateral knee disorder at that time, which he believed had its onset in service.

Of record are private medical records that VA obtained.  They cover the period from 2003 to 2009.  There is an entry in May 2003 that shows the Veteran complained of left knee pain.  The Board has gone through these records in detail.  Between 2003 and 2009, the Veteran was treated for multiple complaints and ailments, but was treated for left knee pain in 2003, with the next complaint of knee pain in 2009, which involved the right knee.  At that time, the examiner specifically noted that the right knee pain had been bothering the Veteran for six weeks.  During the six-year period from 2003 to 2009, the Veteran reported knee pain two times.  Additionally, the first time a medical professional attributed the beginning of more longstanding knee pain, was in 2009, with the onset being in 2009.  The one entry in 2003 does not tend to establish that the Veteran had longstanding chronic knee pain, particularly because after that entry, the Veteran was being treated regularly by this practice for other complaints, such as a cold, cough, a lump under the right arm, blood pressure, a lesion on the side of his cheek, ear wax buildup, "chronic allergic rhinitis," and "chronic back pain."  The diagnosis of "chronic back pain" was entered in 2008.  Thus, when the examiner was reporting a chronic musculoskeletal disorder, it involved only the Veteran's back and not his knees.  

As noted above, when the examiner addressed the right knee pain in 2009, he wrote that the Veteran had been experiencing this for six weeks.  A March 2009 x-ray of the right knee shows arthritis.  This is the first documentation of arthritis, and it addressed the right knee only.  A May 2009 private record implies that the Veteran's left knee had only recently begun to bother him, as the examiner wrote, "He is here for repeat evaluation of his right knee as well as evaluation of his left knee at today's office visit."  (Italics added.)  The examiner noted that the visit was a repeat one for the right knee, which would indicate it was not a repeat one for the left knee, since the examiner did not use the same terminology when addressing the left knee, which distinguishes between the two.  Nevertheless, these private medical records do not establish a basis for the Board to conclude that the Veteran's bilateral knee disorder had its onset in 1956.  In fact, these records tend to establish that any bilateral knee problems the Veteran was experiencing in 2009 were not longstanding chronic knee problems from 52 years prior.

When the Veteran first submitted his claim for service connection for his bilateral knee disorder, he wrote that he believed he incurred these disabilities from jumping down from Howitzers and from the back of trucks onto concrete.  He wrote, "When you complained at any time about your knees or anything else you were told to suck it up and get on with it which is exactly what I did for these many years."  One year later, he wrote that he reported a fall to his commanding officer and was sent to the hospital, where he stayed overnight.  He also wrote that he was hospitalized with knee pain in 1972 in Crossett, Arkansas. 

As to the Veteran's allegation of having sustained a knee injury during service that required hospitalization, the Board finds that such report is inconsistent with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  The July 1957 Report of Medical Examination shows that clinical evaluation of the lower extremities was "normal."  He did not report the hospitalization at the time he submitted his claim for service connection in 2009, which would have been an important fact, as an injury requiring an overnight stay at a hospital would commonly be remembered.  On this note, VA requested that the NPRC check the records from that hospital, and the result was there were no records pertaining to the Veteran.   

In response to the Veteran's statement that he had been hospitalized in Crossett, Arkansas in 1972, the RO, in an April 2013 letter, requested that the veteran either submit the records or complete the enclosed VA Form 21-4142, Authorization to Release Information, so that VA could obtain these records on the Veteran's behalf.  The Veteran never submitted the records or provided VA with permission to obtain the records.  He also did not inform VA of why he did not assist in obtaining these records.  For example, he did not inform VA that could not remember the name of the hospital or could not find an address.  Thus, when the Veteran was given the opportunity to assist VA in connection with his claim for benefits, he did not do so.  

The Veteran has submitted statements from his sisters, who claim that they remember that when the Veteran returned from service, he had complained of knee problems.  One of them wrote they remember the Veteran falling and being hospitalized.  These statements do not provide a basis for the Board to grant service connection for a bilateral knee disorder.  Again, the Veteran was examined in 1957, which was after the alleged hospitalization, and his lower extremities were found to be clinically normal and he was assigned a grade of "1" in the PULHES, which was indicative of a high level of fitness in the lower extremities.  This document, which was created contemporaneously with the Veteran's service outweighs statements submitted decades after service about knee problems right after service discharge and in connection with a claim for monetary benefits.  

The Veteran has submitted a private opinion, wherein the physician's assistant wrote, "Given [the Veteran's] long-standing history of pain over many decades which he states is continuing to increase since 1956 trauma, more likely than not this was a considerable exacerbating factor for his knee arthritis."  The Board accords this medical opinion little to no probative value, as it finds that the opinion is based on history provided by the Veteran, which history the Board finds is not consistent with the evidence of record.  Caluza, 7 Vet. App. at 511.  The Board has laid out in detail above that over the years, the Veteran was reporting multiple ailments beginning in 1983, and it was not until 2009, 52 years after service discharge, that he reported longstanding chronic pain involving his knees.  The private physician's assistant did not review any records.  In fact, the private physician's assistant implied that there were no service treatment records available, when the Veteran's 1957 Report of Medical Examination is of record.  Thus, the private physician's assistant did not address the normal finding at service discharge in forming his opinion.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Thus, the statement by the physician's assistant that indicates the Veteran had decades of bilateral knee pain is of limited to no probative value.  

Regardless, this private opinion is outweighed by the opinion from a VA physician.  In the January 2015 VA examination report, the VA physician wrote that an injury in 1956, which could not have been serious, as the 1957 separation examination showed normal findings pertaining to the lower extremities, would not cause degenerative joint disease that eventually led to knee replacements.  The Board accords this medical opinion more probative value than the private opinion, as this examiner reviewed the evidence of record.  The examiner found that any injury in service could not have been serious as that the Veteran's knees were examined in 1957 and found to be normal.  As such, the examiner concluded that any such injury would not have caused degenerative joint disease that would eventually lead to knee replacements.  

The Board acknowledges the Veteran's statements that his bilateral degenerative joint disease of the knee is the result of in-service activity; however, he has not demonstrated any specialized medical knowledge or expertise to indicate his statements are sufficient to render a competent medical opinion on this issue.  Although lay statements are competent to provide opinions on some medical issues, as to this specific issue, the possible etiological relationship between in-service activity and arthritis diagnosed years after service, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The first documentation of arthritis in the right knee was in 2009, and the first documentation of arthritis in the left knee was in 2015.  There is no competent evidence that arthritis was manifested to a compensable degree within one year following service discharge.  Thus, service connection for degenerative joint disease in the right and left knees cannot be granted on a presumptive basis. 

To reiterate, the Board determines that the preponderance of the evidence is against a finding of nexus between the Veteran's bilateral knee degenerative joint disease and service.  Accordingly, the doctrine of reasonable is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a right knee disorder, to include degenerative joint disease, is denied.

Service connection for a left knee disorder, to include degenerative joint disease, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


